

115 HR 5241 IH: Safe Equitable Campus Resources and Education Act of 2018
U.S. House of Representatives
2018-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5241IN THE HOUSE OF REPRESENTATIVESMarch 9, 2018Mrs. Dingell introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo address the needs of individuals with disabilities within the Jeanne Clery Disclosure of Campus
			 Security Policy and Campus Crime Statistics Act.
	
 1.Short titleThis Act may be cited as the Safe Equitable Campus Resources and Education Act of 2018 or the Secure Act of 2018. 2.Amendments to the Clery Act (a)In generalSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (F)—
 (i)in clause (ii), by striking and after the semicolon; (ii)in clause (iii), by striking the period at the end and inserting ; and; and
 (iii)by inserting after clause (iii) the following:  (iv)of the sex offenses, domestic violence, dating violence, and stalking incidents required to be reported under this subsection, how many involved a victim who was an individual with a disability, as defined in this subsection.; and
 (B)in subparagraph (J)— (i)in clause (ii), by striking and after the semicolon;
 (ii)by redesignating clause (iii) as clause (iv); and (iii)by inserting after clause (ii) the following:
							
 (iii)ensure that such emergency response and evacuation procedures take into account the needs of students and staff with disabilities; and; 
 (2)by redesignating paragraphs (2) through (18) as paragraphs (3) through (19), respectively; (3)by inserting after paragraph (1) the following:
					
 (2)All reports, materials and information provided in accordance with this subsection shall be available in a timely manner in accessible formats for individuals with disabilities, including those who are blind, deaf, or have cognitive, intellectual, or communication disabilities.;
 (4)in paragraph (7), as redesignated by paragraph (2)— (A)by redesignating clauses (iii) through (v) as clauses (iv) through (vi), respectively; and
 (B)by inserting after clause (ii) the following:  (iii)The term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102 ).; and
 (5)in paragraph (9), as redesignated by paragraph (2)— (A)in subparagraph (B)—
 (i)in clause (i)— (I)in subclause (I)—
 (aa)in item (ee), by striking and after the semicolon and inserting , including abusive behavior and attacks targeting individuals with disabilities; and; and (bb)in item (ff), by striking and after the semicolon;
 (II)in subclause (II), by striking the period at the end and inserting a semicolon; and (III)by inserting after subclause (II), the following:
								
 (III)an assurance that all prevention and awareness programs and materials are accessible to, and inclusive of the needs of, individuals with disabilities, including those who are deaf, blind, or have cognitive, intellectual, or communication disabilities; and
 (IV)an assurance that campus security personnel and other individuals responsible for the provision of information or resources under this subsection receive training about working with individuals with disabilities.;
 (ii)in clause (iii), by inserting and in such formats as are necessary to ensure their accessibility to individuals with disabilities, after writing;
 (iii)in clause (iv)— (I)in subclause (I)—
 (aa)in item (aa), by striking and after the semicolon; and (bb)by inserting after item (bb) the following:
									
 (cc)be conducted by officials who receive annual training on how to conduct an investigation and hearing process with an accuser or an accused who has a disability, including those who are blind, deaf, or have cognitive, intellectual, or communication disabilities; and
 (dd)be accessible to individuals with disabilities, including those who are blind, deaf, or have cognitive, intellectual, or communication disabilities;;
 (II)in subclause (II)— (aa)by striking the accuser and inserting “with respect to such proceedings—
									
 (aa)the accuser; and (bb)by inserting after item (aa), as added by item (aa), the following:
									
 (bb)an accuser or an accused with a disability who discloses such disability is also entitled to be accompanied to any such meeting or proceeding by an interpreter, transliterator, or other individual providing communication assistance services, provided by the institution in accordance with section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), to ensure the accuser or accused’s ability to fully participate; and
 (cc)the accuser and the accused are entitled to the same opportunities to request accommodations related to their disabilities; and; and
 (III)in subclause (III), in the matter preceding item (aa), by inserting , and in such accessible format as is required in the case of an accuser or an accused individual with a disability, following shall be simultaneously informed, in writing; and
 (iv)by adding after clause (vii) the following:  (viii)Information about the accommodations available to individuals with disabilities with respect to such programs and procedures, how individuals with disabilities may request such accommodations, and an assurance that such accommodations will be provided in a timely manner such that access to programs and the timing of procedures under this subparagraph shall not be substantially impeded.; and
 (B)by inserting after subparagraph (C), the following:  (D)All materials, websites, and other forms of communication associated with the policy described in subparagraph (A) shall be provided in accessible formats for individuals with disabilities, including those who are deaf, blind, or have cognitive, intellectual, or communication disabilities. Provision of such accessible formats shall be timely and shall include procedures for addressing problems and failures of any accessibility technology involved..
					(b)Technical amendment
 Section 120(a)(2)(B)(i) of the Higher Education Act of 1965 (20 U.S.C. 1011i(a)(2)(B)(i)) is amended by striking 485(f)(6) and inserting 485(f)(7).
			